Exhibit 10.2

 

SUPERMEDIA INC.

 

EMPLOYEE STOCK-SETTLED
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

[                              ]
Grantee

 

Date of Award:

 

[                            ]

 

 

 

Number of Restricted Stock Units:

 

[                            ]

 

 

 

Expiration Date:

 

10 years from the Date of Award

 

 

 

General Vesting Schedule/Restricted Period:

 

3 years, with vesting in installments of 1/3 on the anniversary date of the Date
of Award in each of the years.

 

AWARD OF RESTRICTED STOCK UNITS

 

1.                                      GRANT OF RSU AWARD.  The Compensation
Committee (the “Committee”) of the Board of Directors of SuperMedia Inc., a
Delaware corporation (the “Company”), pursuant to the SuperMedia Inc. 2009
Long-Term Incentive Plan (the “Plan”), hereby awards to you, the above-named
Grantee, effective as of the Date of Award set forth above (the “Date of
Award”), that number of restricted stock units set forth above (the “RSUs”), on
the following terms and conditions:

 

During the Restricted Period, the RSUs will be evidenced by entries in a
bookkeeping ledger account which reflect the number of RSUs credited under the
Plan for your benefit.  For purposes of this Agreement, the term “Restricted
Period” means the period designated by the Committee during which the RSUs are
subject to forfeiture and restrictions on transfer (the “Forfeiture
Restrictions”).  The Restricted Period and all Forfeiture Restrictions on the
RSUs covered hereby shall lapse as to those RSUs when the RSUs become vested and
you meet all other terms and conditions of this Agreement.

 

Upon the earlier of (1) the date the RSUs granted under this Award become vested
under the General Vesting Schedule (without regard to any acceleration
provisions contained herein), (2) the date on which you have a Separation from
Service for any reason or (3) the date on which occurs a Change in Control of
the Company, the Company shall issue to you one share of Stock, less applicable
withholding, in exchange for each RSU that is awarded to you hereby and
thereafter you shall have no further rights with respect to such RSU.

 

2.                                      SEPARATION FROM SERVICE/CHANGE IN
CONTROL.  The following provisions will apply in the event you incur a
Separation from Service with the Company and all Affiliates (collectively, the
“Company Group”) or a Change in Control occurs before the third anniversary of
the Date of Award (the “Third Anniversary Date”) under this Agreement:

 

2.1                                 Separation from Service Generally. If you
incur a Separation from Service with the Company Group for any reason before the
Third Anniversary Date of Award, the Forfeiture Restrictions then applicable to
the RSUs shall not lapse and the number of RSUs then subject to the Forfeiture
Restrictions shall be forfeited to the Company on the date of your Separation
from Service, except that the Committee, at its sole option and election, may
permit the Forfeiture Provisions to lapse only in part if you are terminated
without cause.

 

--------------------------------------------------------------------------------


 

2.2                                 Change in Control.  If a Change in Control
occurs before the Third Anniversary Date, all remaining Forfeiture Restrictions
shall immediately lapse on the date the Change in Control occurs.

 

3.                                      DELAYED PAYMENT IN CERTAIN
CIRCUMSTANCES.  Notwithstanding any other provision of this Agreement, if you
are a specified employee (within the meaning of Section 409A), no payments shall
be made to you pursuant to this Award due to a separation from service for any
reason before the date that is six months after the date on which you incur a
Separation from Service.

 

4.                                      TAX WITHHOLDING.  To the extent that the
receipt of the RSUs or the Agreement, the vesting of the RSUs or a distribution
under the Agreement results in income to you for federal, state or local income,
employment or other tax purposes with respect to which the Company Group has a
withholding obligation, you shall deliver to the Company at the time of such
receipt, vesting or exercise, as the case may be, such amount of money as the
Company Group may require to meet its obligation under applicable tax laws or
regulations, and, if you fail to do so, the Company Group is authorized to
withhold from any payment due under the Agreement or from any cash or stock
remuneration then or thereafter payable to you any tax required to be withheld
by reason of such taxable income, sufficient to satisfy the withholding
obligation based on the last per share sales price of the Stock of the Company
for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the NASDAQ Composite Transactions.

 

5.                                      NONTRANSFERABILITY.  Notwithstanding
anything in this Agreement to the contrary and except as specified below, the
RSUs awarded to you under this Agreement shall not be transferable or assignable
by you other than by will or the laws of descent and distribution.  You may
transfer the RSUs to (a) a member or members of your immediate family, (b) to a
revocable living trust established exclusively for you or you and your spouse,
(c) a trust under which your immediate family members are the only beneficiaries
or (d) a partnership of which your immediate family members are the only
partners.  For this purpose, “immediate family” means your spouse, children,
stepchildren, grandchildren, parents, grandparents, siblings (including half
brothers and sisters), and individuals who are family members by adoption.

 

The terms applicable to the assigned RSUs shall be the same as those in effect
for the RSUs immediately prior to such assignment and shall be set forth in such
documents to be executed by the assignee as the Company may deem appropriate. 
You may also designate one or more persons as the beneficiary or beneficiaries
of your outstanding RSUs under the Plan, and those RSUs shall, in accordance
with such designation, automatically be transferred to such beneficiary or
beneficiaries upon your death while holding those RSUs. Such beneficiary or
beneficiaries shall take the transferred RSUs subject to all the terms and
conditions of the Agreement. Except for the limited transferability provided by
the foregoing, outstanding RSUs under the Plan shall not be assignable or
transferable.

 

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in the Agreement or your transfer of the RSUs.  It is your sole
responsibility to seek advice from your own tax advisors concerning those tax
consequences.  You are entitled to rely upon only the tax advice of your own tax
advisors.]

 

6.                                     SALE OF SECURITIES.  Any shares of Stock
awarded hereunder may not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable federal or state securities
laws.  You agree that (a) the Company may refuse to cause the transfer of such
Shares to be registered on the stock register of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable federal or state securities law and (b) the
Company may give related instructions to the transfer agent, if any, to stop
registration of the transfer of such shares.

 

2

--------------------------------------------------------------------------------


 

7.                                      EMPLOYMENT RELATIONSHIP.  For purposes
of this Agreement, you shall be considered to be in the employment of the
Company Group as long as you have an employment relationship with the Company
Group.  The Committee shall determine any questions as to whether and when there
has been a termination of such employment relationship, and the cause of such
termination, under the Plan and the Committee’s determination shall be final and
binding on all persons.

 

8.                                      NOT AN EMPLOYMENT AGREEMENT.  This
Agreement is not an employment agreement, and no provision of this Agreement
shall be construed or interpreted to create an employment relationship between
you and the Company or any Affiliate or guarantee the right to remain employed
by the Company or any Affiliate for any specified term.

 

9.                                      LIMIT OF LIABILITY.  Under no
circumstances will the Company or any Affiliate be liable for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan.

 

10.                               MISCELLANEOUS.  This Agreement is awarded
pursuant to and is subject to all of the provisions of the Plan, including
amendments to the Plan, if any.  In the event of a conflict between this
Agreement and the Plan provisions, the Plan provisions will control.  The term
“you” and “your” refer to the Grantee named in this Agreement.  Capitalized
terms that are not defined herein shall have the meanings ascribed to such terms
in the Plan.

 

3

--------------------------------------------------------------------------------


 

In accepting the award of RSUs set forth in this Agreement you accept and agree
to be bound by all the terms and conditions of the Plan and this Agreement.

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Agreed and accepted

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------